Exhibit 10.2

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 24, 2012, is entered into by and among INFUSYSTEM HOLDINGS, INC., a
Delaware corporation (“Holdings”), INFUSYSTEM, INC., a California corporation
(“InfuSystem”) and FIRST BIOMEDICAL, INC., a Kansas corporation (“FBI” and
together with Holdings and InfuSystem, the “Borrowers” and each individually a
“Borrower”), BANK OF AMERICA, N.A. in its capacity as an Administrative Agent
and as a Lender (“Agent”) and the other lenders party hereto (collectively,
together with the Agent in its capacity as a Lender, the “Lenders”).

WHEREAS, the Borrowers and the Agent and the Lenders are parties to that certain
Credit Agreement dated as of June 15, 2010 as amended by (i) that certain First
Amendment to Credit Agreement dated as of January 27, 2011, (ii) that certain
Second Amendment to Credit Agreement dated as of April 1, 2011, (iii) that
certain Third Amendment to Credit Agreement dated as of May 20, 2011, (iv) that
certain Fourth Amendment to Credit Agreement dated as of July 21, 2011 and
(v) that certain Wavier Agreement dated as of March 15, 2012 (the “Existing
Credit Agreement” and as such Existing Credit Agreement is amended by this
Amendment, the “Amended Credit Agreement”);

WHEREAS, Holdings desires to enter into that certain Settlement Agreement dated
as of April , 2012 by and among Holdings, each of the Investors party thereto,
the Company Nominees, the Resigning Directors and the Investor Nominees (each as
defined therein) (the “Specified Settlement Agreement”) which, if effectuated,
would result in the composition of the board of directors of Holdings changing
to such an extent that a Change of Control would occur;

WHEREAS, the Borrowers have requested that the Agent and the Lenders modify the
Existing Credit Agreement in certain respects and the Agent and Lenders have
agreed to amend the terms of the Existing Credit Agreement on the terms and
conditions set forth in this Amendment; and

WHEREAS, as of the close of business April 23, 2012, the aggregate unpaid
principal balance of the Revolving Loans was $2,500,000; the aggregate amount of
the L/C Obligations was $80,850, and the aggregate unpaid principal balance of
the Term Loans was $ 22,875,000.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows.

SECTION 1

DEFINED TERMS

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Existing Credit Agreement.



--------------------------------------------------------------------------------

SECTION 2

AMENDMENTS TO EXISTING CREDIT AGREEMENT

2.1 Amendments to Definitions.

(a) Additional Definitions. Section 1.01 of the Existing Credit Agreement is
hereby amended by adding the following definition in proper alphabetical order:

“Extraordinary Settlement Expenses” means those out-of-pocket expenses incurred
by Holdings in connection with (i) the negotiation, preparation and delivery of
the Specified Settlement Agreement, the Fifth Amendment and the agreements,
instruments and other documents delivered in connection with any of the
foregoing, (ii) the events and circumstances leading to and as a direct result
of the negotiation, preparation and delivery of the Specified Settlement
Agreement and the Fifth Amendment, including, the Investor Group Action,
(iii) the assumption of expenses of the Investor Group as required pursuant to
the Specified Settlement Agreement and (iv) consulting fee and/or severance
payment obligations of Holdings incurred in connection with the Specified
Settlement Agreement.

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement dated
as of April 24, 2012 by and among Holdings, Infusystem, FBI, Bank of America and
KeyBank National Association.

“Investor Group” means Meson Capital Partners, Kleinheinz Capital Partners,
Boston Avenue Capital and other similarly aligned shareholders of Holdings that
took part in the Investor Group Action.

“Investor Group Action” means the delivery by the Investor Group to Holdings of
(i) a demand that Holdings call a special meeting of the stockholders of
Holdings at which the Investor Group would seek to remove seven members of the
Board of Directors of Holdings and replace them with nominees of the Investor
Group and (ii) notice of the intent to nominate, and solicit proxies in support
of, a competing slate of director nominees, at the annual meeting of Holdings.

“Modification Fee” has the meaning ascribed to such term in Section 2.09(e)
hereof.

“Specified Settlement Agreement” means that certain Settlement Agreement dated
as of April 24, 2012 by and among Holdings, each of the Investors party thereto,
the Company Nominees, the Resigning Directors and the Investor Nominees (each as
defined therein) in the form attached hereto as Exhibit A.

 

-2-



--------------------------------------------------------------------------------

(b) Certain Amended and Restated Definitions. The following definitions set
forth in Section 1.01 of the Existing Credit Agreement are hereby amended and
restated in their entirety as follows:

“EBITDA” means, with respect to any Person, during any period, net income, less
income or plus loss from discontinued operations and extraordinary items
(without duplication of those items set forth in subsections (ix), (x) and
(xi) below):

(a) plus, to the extent deducted in computing net income and without
duplication, an amount equal to the sum of (i) income taxes, (ii) Interest
Charges, (iii) depreciation, (iv) depletion and amortization, (v) non-cash
compensation expense, (vi) all other non-cash charges, provided that, for
purposes of this subclause (vi), any non-cash charges or losses shall be treated
as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),
(vii) out of pocket expenses incurred in connection with the FBI Purchase, this
Agreement and the other Loan Documents in an amount not to exceed $1,000,000,
(viii) charges in connection with severance payments made during such period to
the extent such charges are acceptable to the Required Lenders; plus or minus
(as applicable) any non-cash losses or gains from unrealized changes in the fair
market value of warrants, Swap Contracts and other derivatives, which gains or
losses would be reflected on the Consolidated statement of operations of
Holdings and its Subsidiaries, plus (ix) the Modification Fee paid to the
Lenders and all attorney’s fees paid to the Lenders pursuant to the first
sentence of Section 5.6 of the Fifth Amendment, plus (x) with respect to EBITDA
of Holdings and its Subsidiaries for the fiscal quarter ended March 31, 2012,
all amounts accrued and expensed during such period without duplication for
Extraordinary Settlement Expenses incurred during such fiscal quarter in an
aggregate amount not to exceed $1,500,000, plus (xi) with respect to EBITDA of
Holdings and its Subsidiaries for the fiscal quarter ended June 30, 2012, all
amounts accrued and expensed during such period for Extraordinary Settlement
Expenses during such fiscal quarter in an aggregate amount not to exceed
$2,800,000 (the “June 2012 Accruals”);

(b) minus, however, as to such period the amount by which the payments made
related to Extraordinary Settlement Expenses in respect of the June 2012
Accruals from and after April 15, 2012 exceeds $500,000.

“Maturity Date” means the earliest of (a) July 1, 2013, (b) the date of
acceleration of the Obligations pursuant to Section 8.02, (c) the date of
payment in full by the Borrowers of the Loans and the cancellation and return of
all Letters of Credit or the Cash Collateralization of all Letter of Credit
Obligations pursuant to Section 2.14, and the permanent reduction of all
Commitments to Zero Dollars ($0) and (d) the date of termination of the
Aggregate Commitments pursuant to Section 2.06 or Section 8.02.

 

-3-



--------------------------------------------------------------------------------

(c) Amendment to Change of Control Definition. The definition of “Change of
Control” contained in Section 1.01 of the Existing Credit Agreement is hereby
amended by adding the following clause at the end of such definition:

“Notwithstanding anything to the contrary contained in clauses (c) and
(d) above, in no event shall a “Change of Control” be deemed to have occurred
solely as a result of the changes to the composition of the board or directors
of Holdings as described expressly and by name in the Specified Settlement
Agreement, to the extent consummated in accordance with the provisions thereof.”

2.2 Addition of Ticking Fee and Modification Fee. Section 2.09 of the Existing
Credit Agreement is hereby amended by adding the following subsections (d) and
(e) thereto in proper alphabetical order

“(d) Ticking Fee. On the first day of each month, commencing on August 1, 2012,
the Borrowers agree to pay to the Agent, for the ratable account of the Lenders
a monthly fee in an amount equal to the to one percent (1.0%) of the sum of
(A) the aggregate unpaid principal balance of the Term Loans and (B) the
aggregate amount of the Revolving Loan Commitments, in each case as of the last
day of the immediately preceding month.

(e) Modification Fee. The Borrowers shall pay to each Lender executing the Fifth
Amendment, a modification fee equal to one percent (1.0%) (the “Modification
Fee”) of the sum of (A) the then unpaid principal balance of such Lender’s Term
Loan as of the date on which the Fifth Amendment becomes effective and (B) such
Lender’s Revolving Loan Commitment as of the date on which the Fifth Amendment
becomes effective, which modification fee shall be payable as follows: (i) 50%
of such modification fee shall be paid concurrently with the execution and
delivery of the Fifth Amendment and (ii) the remainder of which such fee shall
be payable on the earliest of (x) August 1, 2012, (y) the refinancing of all
Obligations and Commitments in full and (z) the date on which any Lender’s
entire amount of Commitments and Loans is purchased by an assignee in accordance
with the terms of this Agreement, including, without limitation, Section 10.06
hereof.”

2.3 Addition of Liquidity Covenant. Section 6.12 of the Existing Credit
Agreement is hereby amended by adding the following subsection (d) thereto in
proper alphabetical order:

“(d) Minimum Liquidity. Maintain Liquidity and, without duplication, cash in
banks and undrawn credit arrangements, of not less than $1,500,000 at the end of
each day and, as of the end of each fiscal month, of not less than $2,000,000.
On the third Business Day after the last day of each fiscal month, the Borrowers
shall provide Agent with a certificate in form and substance reasonably
acceptable to Agent, signed by a Responsible Officer certifying that, as of such
date and for each day of the month then ended, the Borrowers are and have been
in compliance with the Liquidity covenant set forth in this Section 6.12(d).

 

-4-



--------------------------------------------------------------------------------

SECTION 3

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to the Agent and Lenders that:

3.1 Due Authorization, etc. The execution and delivery by it of this Amendment
and the performance by it of its obligations under the Existing Credit Agreement
are duly authorized by all necessary corporate action, do not require any filing
or registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of its certificate or articles of
incorporation, as applicable, or by-laws or those of any of its Subsidiaries or
any material agreement or other document binding upon or applicable to it or any
of its Subsidiaries (or any of their respective properties) or any material law
or governmental regulation or court decree or order applicable to it or any of
its Subsidiaries, and will not result in or require the creation or imposition
of any Lien in any of its properties or the properties of any of its
Subsidiaries pursuant to the provisions of any agreement binding upon or
applicable to it or any of its Subsidiaries.

3.2 Validity. This Amendment has been duly executed and delivered by such
Borrower and, together with the Existing Credit Agreement, are the legal, valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms subject, as to enforcement only, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of the rights of creditors generally.

3.3 Representations and Warranties. The representations and warranties contained
in Article V of the Existing Credit Agreement are true and correct on the date
of this Amendment in all material respects (except for those that are qualified
by “materiality” or “Material Adverse Effect”, in which case such
representations and warranties shall have been true and correct in all
respects), except to the extent (a) that such representations and warranties
solely relate to an earlier date or (b) have been changed by circumstances
permitted by the Existing Credit Agreement.

SECTION 4

CONDITIONS PRECEDENT

The amendments to the Existing Credit Agreement set forth in Section 2 of this
Amendment shall become effective upon satisfaction of all of the following
conditions precedent:

4.1 Receipt of Documents. Agent shall have received all of the following, each
in form and substance satisfactory to Agent:

(a) Amendment. A counterpart original of this Amendment duly executed by the
Borrowers and the Required Lenders.

 

-5-



--------------------------------------------------------------------------------

(b) Secretary’s Certificate. A certificate of the secretary of each Borrower
dated the date hereof or such other date as shall be acceptable to Agent,
substantially in the form of Exhibit B to this Amendment.

(c) Reaffirmation of Guaranty. A Reaffirmation of Guaranty dated the date hereof
or such other date as shall be acceptable to Agent, duly executed by IFC
substantially in the form of Exhibit C to this Amendment

(d) Compliance Certificate. A completed Compliance Certificate duly executed by
a Responsible Officer of Holdings (which delivery may be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) giving pro forma effect to the
transactions contemplated by the Specified Settlement Agreement (as defined in
the Amended Credit Agreement).

(e) Settlement Agreement. A fully executed copy of the Specified Settlement
Agreement (including the schedules and exhibits thereto) and all of the other
documents, agreements and instruments executed in connection therewith.

(f) Legal Opinion. An opinion of counsel to the Borrower acceptable to the Agent
and addressed to Agent and each Lender, as to certain matters concerning the
Specified Settlement Agreement, substantially in the form of Exhibit D to this
Amendment.

4.2 Obligation Deferral or Subordination. Evidence that Persons entitled to
receive an aggregate amount of at least $ 1,400,000 from Holdings in respect of
Extraordinary Settlement Expenses (as defined in the Amended Credit Agreement)
have agreed in the Specified Settlement Agreement, in any applicable consulting
agreement delivered in connection therewith or in an intercreditor agreement,
that such amounts shall not be paid in cash to such Persons unless and until all
Obligations and Commitments have been refinanced or otherwise paid and satisfied
in full.

4.3 Modification Fee. Borrowers shall pay to each Lender executing this
Amendment, the first installment of the modification fee required under
Section 2.09(e) of the Amended Credit Agreement.

4.4 Other Conditions. No Event of Default or Default shall have occurred and be
continuing after giving effect to this Amendment.

SECTION 5

MISCELLANEOUS

5.1 Warranties and Absence of Defaults. In order to induce the Agent and Lenders
to enter into this Amendment, Borrowers hereby warrant to the Agent and each
Lender, as of the date of the actual execution of this Amendment (a) no Event of
Default or Default has occurred which is continuing as of such date and (b) the
representations and warranties in Section 3 of this Amendment are true and
correct.

 

-6-



--------------------------------------------------------------------------------

5.2 Documents Remain in Effect. Except as amended and modified by this
Amendment, the Existing Credit Agreement and the other documents executed
pursuant to the Existing Credit Agreement remain in full force and effect and
each Borrower hereby ratifies, adopts and confirms its representations,
warranties, agreements and covenants contained in, and obligations and
liabilities under, the Existing Credit Agreement and the other documents
executed pursuant to the Existing Credit Agreement.

5.3 Reference to Loan Agreement. On and after the effective date of this
Amendment, each reference in the Existing Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the “Loan Agreement” in any Loan Documents, or other agreements, documents or
other instruments executed and delivered pursuant to the Existing Credit
Agreement, shall mean and be a reference to the Amended Credit Agreement.

5.4 Headings. Headings used in this Amendment are for convenience of reference
only, and shall not affect the construction of this Amendment.

5.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

5.6 Expenses. Borrowers agree, jointly and severally, to pay on demand all
reasonable out-of-pocket costs and expenses of Agent and each Lender (including
reasonable fees, charges and disbursements of Agent’s and each Lender’s
attorneys) in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. In addition, Borrowers agree, jointly and severally, to pay, and save
Agent and each Lender harmless from all liability for, any stamp or other taxes
which may be payable in connection with the execution or delivery of this
Amendment, the borrowings under the Amended Credit Agreement, and the execution
and delivery of any instruments or documents provided for herein or delivered or
to be delivered hereunder or in connection herewith, in each case to the same
extent required under the Credit Agreement. All obligations provided in this
Section 5.6 shall survive any termination of this Amendment or the Amended
Credit Agreement.

5.7 Confirmation of Obligations; Release.

(a) Each Borrower hereby confirms that the Borrowers are jointly and severally
indebted to the Lenders for the Loans and L/C Obligations in the amounts and as
of the date set forth in last “Whereas” recital hereof, and is also obligated to
the Lenders in respect of other Obligations as set forth in the Credit Agreement
and the other Loan Documents. Each Borrower further acknowledges and agrees that
as of the date hereof, it has no claim, defense or set-off right against any
Lender or Agent of any nature whatsoever, whether sounding in tort, contract or

 

-7-



--------------------------------------------------------------------------------

otherwise, and has no claim, defense or set-off of any nature whatsoever to the
enforcement by any Lender or Agent of the full amount of the Loans and other
obligations of the Borrowers and the Guarantor under the Credit Agreement and
the other Loan Documents.

(b) Notwithstanding the foregoing, to the extent that any claim, cause of
action, defense or set-off against any Lender or Agent or their enforcement of
the Credit Agreement or any other Loan Document, of any nature whatsoever, known
or unknown, fixed or contingent, does nonetheless exist or may exist on the date
hereof, in consideration of the Lenders’ and Agent’s entering into this
Amendment, each Borrower hereby irrevocably and unconditionally waives and
releases fully each and every such claim, cause of action, defense and set-off
which exists or may exist on the date hereof.

(c) All obligations provided in this Section 5.7 shall survive any termination
of this Amendment or the Amended Credit Agreement.

5.8 Governing Law; Certain Other Matters.

(a) This Amendment shall be a contract made under and governed by the internal
laws of the State of Illinois. Wherever possible, each provision of this
Amendment shall be interpreted in such manner as to be effective and valid under
applicable laws, but if any provision of this Amendment shall be prohibited by
or invalid under such laws, such provisions shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment.

(b) This Amendment and all other agreements and documents executed in connection
herewith have been prepared through the joint efforts of all of the parties.
Neither the provisions of this Amendment or any such other agreements and
documents nor any alleged ambiguity shall be interpreted or resolved against any
party on the ground that such party’s counsel drafted this Amendment or such
other agreements and documents, or based on any other rule of strict
construction. Each of the parties hereto represents and declares that such party
has carefully read this Amendment and all other agreements and documents
executed in connection herewith and therewith, and that such party knows the
contents thereof and signs the same freely and voluntarily. The parties hereby
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this Amendment and all other
agreements and documents executed in connection therewith and that each of them
has read the same and had their contents fully explained by such counsel and is
fully aware of their contents and legal effect.

5.9 Successors. This Amendment shall be binding upon Borrowers, Agent, each
Lender and their respective successors and assigns, and shall inure to the
benefit of Borrowers, Agent, each Lender and the successors and assigns of the
Agent and such Lender.

5.10 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AMENDMENT, THE

 

-8-



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATION
IN THIS SECTION.

[signature page attached]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered at Chicago,
Illinois as of the date first above written.

 

BORROWERS:       INFUSYSTEM HOLDINGS, INC.     FIRST BIOMEDICAL, INC. By:  

/s/ Jonathan Foster

    By:  

/s/ Jonathan Foster

Name:  

Jonathan Foster

    Name:  

Jonathan Foster

Title:  

Chief Financial Officer

    Title:  

Chief Financial Officer

INFUSYSTEM, INC.     By:  

/s/ Jonathan Foster

      Name:  

Jonathan Foster

      Title:  

Chief Financial Officer

      AGENTS AND LENDERS:     BANK OF AMERICA, N.A., in its capacity as
Administrative Agent,     By:  

/s/ Rosanne Parsill

      Name:  

Rosanne Parsill

      Title:  

Vice President

      BANK OF AMERICA, N.A., in its capacity as a Lender     By:  

/s/ Sophia Love

      Name:   Sophia Love       Title:   Senior Vice President       KEYBANK
NATIONAL ASSOCIATION, in its capacity as a Lender     By:  

Sukanya V. Raj

      Name:  

Sukanya V. Raj

      Title:  

Vice President & Portfolio Manager

     

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

Settlement Agreement

[see attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

SETTLEMENT AGREEMENT

This Settlement Agreement, dated as of April 24, 2012 (the “Agreement”), is by
and among InfuSystem Holdings, Inc., a Delaware corporation (the “Company”),
each of the parties hereto listed under the heading Investors on the signature
pages hereto (each, an “Investor” and, collectively, the “Investor Group”), the
Company Nominees (as defined herein), the Resigning Directors (as defined
herein) and the Investor Nominees (as defined herein).

WHEREAS, the Investor Group beneficially owns (as defined below) 2,423,683
shares of common stock, $0.0001 par value, of the Company (“Common Stock”);

WHEREAS, prior to the date hereof the Investor Group (i) filed a Schedule 13D on
December 6, 2011 with the Securities and Exchange Commission (the “SEC”), as
subsequently amended (the “Schedule 13D”). (ii) filed a definitive proxy
statement on Schedule 14A with the SEC on January 31, 2012 to solicit agent
designations (the “Agent Designation Solicitation”) for the purpose of calling a
special meeting of stockholders at which various proposals would be considered
for the primary purpose of removing the seven incumbent members of the Company’s
board of directors (the “Board”) and replacing them with the nominees of the
Investor Group (the “Special Meeting”), (iii) delivered a request to call the
Special Meeting supported by executed agent designations representing a majority
of the outstanding shares of Common Stock (the “Special Meeting Request”) on
February 27, 2012, (iv) filed a preliminary proxy statement on Schedule 14A with
the SEC on March 14, 2012 to solicit proxies for the proposals to be considered
at the Special Meeting (the “Special Meeting Proxy”) and (v) submitted director
nominations for the Company’s 2012 annual meeting of stockholders (such
nominations, the “Annual Meeting Nominations”, and the meeting, the “2012 Annual
Meeting”) on February 27, 2012;

WHEREAS, prior to the date hereof, the Company has announced that the Special
Meeting and 2012 Annual Meeting will be held on May 11, 2012; and

WHEREAS, the Company and the Investor Group have agreed that it is in their
mutual interests to enter into this Agreement, which, among other things,
provides for (i) the termination of the Agent Designation Solicitation, (ii) the
withdrawal of the Special Meeting Request and the Annual Meeting Nominations and
(iii) the cancellation of the Special Meeting.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. For purposes of this Agreement:

(a) The term “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated by the SEC under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

(b) The term “Associate” shall have the meaning set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act.

(c) The terms “beneficial owner” and “beneficially own” have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act except
that a person will also be deemed to beneficially own and to be the beneficial
owner of all shares of capital stock of the



--------------------------------------------------------------------------------

Company which such person has the right to acquire pursuant to the exercise of
any rights in connection with any securities or any agreement, regardless of
when such rights may be exercised and whether they are conditional.

(d) The terms “Person” or “Persons” mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature.

(e) The term “Standstill Period” means the period from the date of this
Agreement through the date of the Company’s 2013 annual meeting of stockholders
(the “2013 Annual Meeting”).

(f) The term “Unaffiliated Director” means (i) David Dreyer and Wayne Yetter
(each, a “Company Nominee”) and (ii) any individual serving on the Board after
the date of this Agreement (other than (x) any individual appointed pursuant to
Section 2.1 (b) or (y) any individual who directly or indirectly engages in any
commercial or investment activity with, or has any financial interest in,
(I) any person described in clause (x), (II) any member of the Investor Group or
(III) any Affiliates of the foregoing).

Section 1.2 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

ARTICLE II

COVENANTS

Section 2.1 Board of Directors, Annual Meeting and Related Matters.

(a) Board Expansion. Within one business day of the date of this Agreement (the
date on which the actions contemplated by clause (b) are taken, the “Appointment
Date”), in accordance with the Company’s amended and restated certificate of
incorporation (the “Charter”) and amended and restated bylaws (the “Bylaws”),
the Board will increase the size of the Board from seven to twelve members.

(b) Board Appointments. On the Appointment Date, in accordance with the Charter
and Bylaws, the Board shall appoint John M. Climaco, Charles M. Gillman, Ryan J.
Morris, Dilip Singh and Joseph E. Whitters (each, an “Investor Nominee”) as
directors to fill the vacancies created by the newly created directorships
resulting from the expansion of the Board contemplated by clause (a), in each
case for a term expiring at the 2012 Annual Meeting.

(c) Board Resignation. Immediately following the appointment of the Investor
Nominees pursuant to clause (b), in accordance with the Charter and Bylaws, the
following current members of the Board shall resign from (i) the Board, (ii) the
board of directors or similar governing body of any subsidiary of the Company
and (iii) any committee of (x) the Board and (y) the board of directors or
similar governing body of any subsidiary of the Company: Sean McDevitt, Pat
LaVecchia, Timothy Kopra, Jean-Pierre Millon and John Voris (each, a “Resigning
Director”).

 

2



--------------------------------------------------------------------------------

(d) Reduction of Board Size. Following the appointments and resignations
contemplated by Sections 2.1(b) and (c), the Board will reduce the size of the
Board from twelve to seven members.

(e) Nomination of New Directors. The Investor Nominees and the Company Nominees
agree that at the 2012 Annual Meeting, the Company will:

(1) nominate each of the Investor Nominees as a director of the Company whose
term shall expire at the 2013 Annual Meeting;

(2) nominate each of the Company Nominees as a director of the Company whose
term shall expire at the 2013 Annual Meeting;

(3) recommend in the related proxy materials that the stockholders vote for each
of the Investor Nominees and each of the Company Nominees for election; and

(4) cause all proxies received by the Company to be voted in the manner
specified by such proxies.

(f) Proxy Solicitation Materials; Annual Meeting Timing. The Company and the
Investor Group agree that the Company’s Proxy Statement and proxy cards for the
2012 Annual Meeting and all other solicitation materials to be delivered to
stockholders in connection with the 2012 Annual Meeting (in each case excepting
any materials delivered prior to the date hereof) shall be prepared in
accordance with, and in furtherance of, this Agreement. The Company and the
Investor Group agree that it shall not be a violation of this Agreement to
postpone or reschedule the 2012 Annual Meeting, except to the extent that such
postponement or rescheduling is not permitted under applicable law, rule,
regulation or listing standard; provided, however that in any event the 2012
Annual Meeting shall be held no later than 60 days following the anniversary of
the Company’s 2011 annual meeting of stockholders.

(g) Committees. Following the Appointment Date through the Standstill Period,
each committee of the Board shall include at least one Unaffiliated Director,
except to the extent that an Unaffiliated Director is not willing to so serve or
such service is not permitted under applicable law, rule, regulation or listing
standard.

(h) Expenses. Following receipt of invoices therefor and reasonably detailed
documentation with respect thereto and upon the earlier of (i) the time period
prescribed for the reimbursement of such expenses by the Fifth Amendment (the
“Fifth Amendment”) to that certain Credit Agreement (the “Credit Agreement”),
dated as of June 15, 2010 and as amended from time to time, by and among the
Company, InfuSystem, Inc. and First Biomedical, Inc, Bank of America, N.A. as
Administrative Agent and Lender and Keybank National Association as Lender and
(ii) the refinancing of such Credit Agreement, the Company shall reimburse the
Investor Group an amount equal to the Investor Group’s actual and documented
out-of-pocket expenses reasonably incurred prior to the date of this Agreement
in connection with the Schedule 13D, the Agent Designation Solicitation, the
Special Meeting Request, the Special Meeting Proxy, the Annual Meeting
Nomination or the 2012 Annual Meeting and related actions and events, including
the preparation of related filings with the SEC and the reasonable fees and
disbursements of counsel, proxy solicitors and other advisors and the Investor
Group agrees that, following payment of such invoices in accordance with this
Section 2.1(h), it shall have no other claims or rights against the Company for
reimbursement of fees, expenses or costs in connection with the Schedule 13D,
the Agent Designation Solicitation, the Special Meeting Request, the Special
Meeting Proxy, the Annual Meeting Nomination or the 2012 Annual Meeting and any
related actions and events.

 

3



--------------------------------------------------------------------------------

In addition, upon the earlier of (i) the time period prescribed for the payment
of such compensation by the Fifth Amendment and (ii) the refinancing of the
Credit Agreement, the Company shall reimburse the Investor Group, as
compensation, $3,750 for each nominee for the Board who was named in the Annual
Meeting Nominations who is not an Investor Nominee.

Section 2.2 Standstill Provisions. Each of the Investors agrees that, except as
otherwise provided in this Agreement, during the Standstill Period, such
Investor will not, and he or it will cause each of such Investor’s Affiliates
and Associates, agents or other persons acting on such Investor’s behalf not to:

(a) acquire, offer or propose to acquire, or agree or seek to acquire, by
purchase or otherwise, (i) more than five percent (5%) of the outstanding shares
of Common Stock, including direct or indirect rights or options to acquire more
than five percent (5%) of the outstanding shares of Common Stock or (ii) any
other securities of the Company or any subsidiary of the Company, including
direct or indirect rights or options to acquire any of the foregoing;

(b) submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, or nominate any candidate for election to the Board,
other than as set forth in this Agreement;

(c) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than solely
with such Investor’s Affiliates or with respect to the Common Stock currently
owned or to the extent such a group may be deemed to result with the Company or
any of its Affiliates as a result of this Agreement;

(d) solicit proxies, agent designations or written consents of stockholders, or
otherwise conduct any nonbinding referendum with respect to Common Stock, or
make, or in any way participate in, any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or
advise, encourage or influence any person with respect to voting, any shares of
Common Stock with respect to any matter, or become a “participant” in any
contested “solicitation” for the election of directors with respect to the
Company (as such terms are defined or used under the Exchange Act and the rules
promulgated by the SEC thereunder), other than a “solicitation” or acting as a
“participant” in support of all of the nominees of the Board at the 2012 Annual
Meeting and the 2013 Annual Meeting;

(e) seek to call, or to request the call of, a special meeting of the
stockholders of the Company, or seek to make, or make, a stockholder proposal at
any meeting of the stockholders of the Company or make a request for a list of
the Company’s stockholders (or otherwise induce, encourage or assist any other
person to initiate or pursue such a proposal or request);

(f) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or cause or
participate in (i) any acquisition of any material assets or businesses of the
Company or any of its subsidiaries, (ii) any tender offer or exchange offer,
merger, acquisition or other business combination involving the Company or any
of its subsidiaries, or (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries;

 

4



--------------------------------------------------------------------------------

(g) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) regarding any intent, purpose, plan, action or
proposal with respect to the Board, the Company, its management, strategies,
policies or affairs or any of its securities or assets or this Agreement that is
inconsistent with the provisions of this Agreement, including any intent,
purpose, plan, action or proposal that is conditioned on, or would require
waiver, amendment, or consent under, any provision of this Agreement;

(h) seek election or appointment to, or representation on, or nominate or
propose the nomination of any candidate to the Board; or seek the removal of any
member of the Board, in each case other than as set forth in this Agreement;

(i) (i) knowingly sell, transfer or otherwise dispose of any shares of Common
Stock to any Person who or that is (or will become upon consummation of such
sale, transfer or other disposition) a beneficial owner of fifteen percent
(15%) or more of the outstanding Common Stock; or (ii) without the prior written
consent of the Company (acting through the Board), on any single day, sell,
transfer or otherwise dispose of more than five percent (5%) of the outstanding
shares of Common Stock through the public markets;

(j) enter into any arrangements, understandings or agreements (whether written
or oral) with, or advise, finance, assist or encourage, any other person that
engages, or offers or proposes to engage, in any of the foregoing; or

(k) take or cause or induce or assist others to take any action inconsistent
with any of the foregoing.

Nothing in this Section 2.2 shall be deemed to prohibit any Investor Nominee
from engaging in any lawful act consistent with his fiduciary duties solely in
his capacity as a director of the Company.

Section 2.3 Additional Undertakings by the Investor Group. Each member of the
Investor Group hereby irrevocably (i) agrees to terminate the Agent Designation
Solicitation, and (ii) withdraws the Special Meeting Request, the Annual Meeting
Nominations and any demand for information made pursuant to Section 220 of the
DGCL. As a consequence of the withdrawal of the Special Meeting Request, the
Company and each member of the Investor Group hereby irrevocably agree to cancel
the Special Meeting. Within two business days of the date of this Agreement,
members of the Investor Group shall file, or cause to be filed on their behalf,
with the SEC an amendment to the Schedule 13D disclosing the entry into this
Agreement and the material contents of this Agreement, including the termination
of the Agent Designation Solicitation and the withdrawal of the Special Meeting
Request and Annual Meeting Nominations and reflecting the termination of the
treatment of the Investor Group as a “group” within the meaning of
Section 13(d)(3) of the Exchange Act (such amendment, the “13D Amendment”). The
13D Amendment shall be consistent with the terms of this Agreement. The Investor
Group shall provide the Company and its counsel with reasonable opportunity to
review and comment upon the 13D Amendment prior to the filing thereof with the
SEC, and shall consider in good faith any changes proposed by the Company or its
counsel.

Section 2.4 Publicity. Promptly after the execution of this Agreement, the
Company will issue the press release in the form attached hereto as Schedule A.
Without the prior written consent of the Company, none of the Investors, the
Investor Nominees, the Resigning Directors or the Company

 

5



--------------------------------------------------------------------------------

Nominees or any of their respective Affiliates shall (i) issue a press release
in connection with this Agreement or the actions contemplated hereby or
(ii) except as contemplated by Section 2.3, otherwise make any public statement,
disclosure or announcement with respect to this Agreement or the actions
contemplated hereby.

Section 2.5 Indemnification/Insurance.

(a) From and after the Appointment Date, the Company shall (i) indemnify, defend
and hold harmless, all directors and officers of the Company and its
subsidiaries who have served the Company or its subsidiaries in either capacity
at any time during the one year period prior to the Appointment Date (the
“Indemnified Persons”) against any costs, expenses (including attorneys’ fees
and expenses and disbursements), judgments, fines, losses, claims, damages or
liabilities incurred in connection with any threatened, pending or completed
action suit or proceeding, whether civil, criminal, administrative or
investigative, (collectively, an “Action”), arising out of or pertaining to the
fact that the Indemnified Person is or was a director, officer, employee or
agent of the Company or any of its subsidiaries, or a trustee, custodian,
administrator, committeeman or fiduciary of any employee benefit plan
established and maintained by the Company or by any subsidiary of the Company,
or was serving another corporation, partnership, joint venture, trust or other
enterprise in any of the foregoing capacities at the request of the Company or
any of its subsidiaries, whether asserted or claimed prior to, on or after the
Appointment Date (including with respect to acts or omissions occurring in
connection with this Agreement and the consummation of the transactions or
actions contemplated hereby), and (ii) provide advancement of expenses to the
Indemnified Persons in the defense or settlement of any Action to which such
Indemnified Person may be entitled to indemnification hereunder or under the
Company’s (or any successor’s) certificate of incorporation or bylaws, in each
of clauses (i) and (ii), to the fullest extent permitted by the Charter and
Bylaws as they presently exist or may hereafter be amended (but, in the case of
any such amendment, only to the extent such amendment provides broader
indemnification rights or rights of advancement of expenses than the Charter and
Bylaws provided prior to such amendment).

(b) Without limitation to Section 2.5(a), from and after the Appointment Date,
the Company shall, to the fullest extent permitted by applicable law, include
and cause to be maintained in effect in the Company’s (or any successor’s)
certificate of incorporation and bylaws for a period of six years after the
Appointment Date, provisions regarding exculpation of liability of directors,
and indemnification of and advancement of expenses to directors and officers of
the Company, that are no less favorable than those contained in the Charter or
the Bylaws as of the date of this Agreement.

(c) The Company shall not settle, compromise or consent to the entry of any
judgment in any proceeding or threatened Action (and in which indemnification
could be sought by an Indemnified Person hereunder), unless such settlement,
compromise or consent includes an unconditional release of such Indemnified
Person from all liability arising out of such Action or such Indemnified Person
otherwise consents in writing, and cooperates in the defense of such proceeding
or threatened Action.

(d) For a period of six years after the Appointment Date, the Company shall
maintain in effect, at no expense to the beneficiaries, the current policies of
directors’ and officers’ liability insurance maintained by the Company for the
persons who are covered by such current policies (or substitute policies with
terms, conditions, retentions and levels of coverage at least as favorable as
provided in such existing policies, from insurance carriers with the same or
better claims-paying ability ratings as the Company’s current carriers) with
respect to claims arising from or related to facts or events which occurred or
existed on or before the Appointment Date, including in connection with this
Agreement or the transactions or actions contemplated hereby; provided, however,
that the Company shall not be obligated to make annual premium payments for such
insurance to the extent such premiums

 

6



--------------------------------------------------------------------------------

exceed 250% of the annual premiums paid as of the date hereof by the Company for
such insurance (such 250% amount, the “Base Premium”); provided, further, if
such insurance coverage cannot be obtained at all, or can only be obtained at an
annual premium in excess of the Base Premium, the Company shall maintain the
most advantageous policies of directors’ and officers’ insurance for the persons
who are covered by the Company’s current policies with respect to claims arising
from or related to facts or events which occurred or existed on or before the
Appointment Date, including in connection with this Agreement or the
transactions or actions contemplated hereby, obtainable for an annual premium
equal to the Base Premium.

(e) In the event that the Company or any of its successors or assigns
(i) consolidates with or merges into any other person and is not the continuing
or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties, rights and
other assets to any person, then, and in each such case, the Company as a
precondition to such transaction will cause proper provision to be made so that
such successor or assign shall expressly assume the obligations set forth in
this Section 2.5.

(f) The provisions of this Section 2.5 are in addition to, and not in
substitution for, any other rights to indemnification or contribution that any
such person may have by contract or otherwise.

Section 2.6 Non-Disparagement. During the Standstill Period and for one year
thereafter, the Company, each Investor, Resigning Director, Investor Nominee and
Company Nominee agrees that he or it will not, and he or it will cause each of
his or its respective Affiliates and Associates, agents or other persons acting
on his or its behalf not to, disparage the Company, any member of the Board or
management of the Company, any individual who has served as a member of the
Board or management of the Company, any Investor or any Investor Nominee.

Section 2.7 Resigning Directors Compensation. The Company and the Investor Group
agree that within five business days following the Appointment Date, the Company
will pay to each of the directors that resigns from the Board pursuant to
Section 2.1 (c) his annual compensation, pro-rated for the period between
January 1, 2012 and the Appointment Date, to the extent that any such amount has
not previously been paid to such director by the Company.

Section 2.8 Advisors’ Fees. The Company and the Investor Group agree that
following receipt of invoices therefor and reasonably detailed documentation
with respect thereto and upon the earlier of (i) the time period prescribed for
the payment of such compensation by the Fifth Amendment and (ii) the refinancing
of the Credit Agreement, the Company will pay all actual and documented amounts
due to its advisors for general legal advice provided since January 31, 2012 and
for their services in connection with the Agent Designation Solicitation, the
Special Meeting Request, the Special Meeting, the 2012 Annual Meeting and
related actions and events, including this Agreement.

Section 2.9 Restrictive Legends. The Company shall, upon the request of any
Resigning Director, promptly remove any restrictive legends under the Securities
Act of 1933, as amended, on any share certificates representing Common Stock
held by such Resigning Director or his Affiliates or Associates that are no
longer applicable, and shall promptly deliver to the holder thereof substitute
certificates without such restrictive legends or, at the Company’s discretion,
book entry shares not subject to such transfer restrictions.

 

7



--------------------------------------------------------------------------------

ARTICLE III

OTHER PROVISIONS

Section 3.1 Representations and Warranties.

(a) Representations and Warranties of the Company. The Company hereby represents
and warrants that this Agreement and the performance by the Company of its
obligations hereunder has been duly authorized, executed and delivered by it,
and is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.

(b) Representations and Warranties of the Investor Group. Each Investor
represents and warrants that this Agreement and the performance by each such
Investor of its obligations hereunder has been duly authorized, executed and
delivered by such Investor, and is a valid and binding obligation of such
Investor, enforceable against such Investor in accordance with its terms. Each
Investor hereby further represents and warrants that, as of the date hereof, it
is the beneficial owner of such number of shares of Common Stock as are set
forth with respect to such Investor on the Schedule 13D.

Section 3.2 Securities Laws. Each of the Investors hereby acknowledges that such
Investor is aware that the United States securities laws prohibit any person who
has material, non-public information with respect to the Company from
transacting in the securities of the Company or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to transact in such securities. Each of
the Investors agrees to comply with such laws and recognizes that the Company
would be damaged by its non-compliance.

Section 3.3 Mutual Release.

(a) Each Investor, on behalf of itself and its Affiliates and Associates, hereby
unconditionally and irrevocably waives, releases and discharges, and covenants
not to sue in any capacity (or cause to be sued through a derivative or other
representative action), any of the Company or any Indemnified Person and their
respective heirs, representatives, Affiliates and Associates for any and all
claims, causes of action, actions, judgments, liens, debts, damages, losses,
liabilities, rights, interests and demands of whatsoever kind or character, in
law, equity or otherwise (collectively, “Claims”) that could have been asserted,
or ever could be asserted, that in any way arise from or in connection with,
relate to or are based on any event, fact, act, omission, or failure to act by
the Company or the Indemnified Persons, whether known or unknown, including,
without limitation, any Claim arising out of, in connection with, relating to or
based on the fact that the Indemnified Person is or was a director, officer,
employee or agent of the Company or any of its subsidiaries, or a trustee,
custodian, administrator, committeeman or fiduciary of any employee benefit plan
established and maintained by the Company or by any subsidiary of the Company,
or was serving another corporation, partnership, joint venture, trust or other
enterprise in any of the foregoing capacities at the request of the Company or
any of its subsidiaries; provided, however, this waiver and release and covenant
not to sue shall not include any Claims arising from the breach of this
Agreement by the Company, the Resigning Directors or the Company Nominees or any
knowing criminal act by the Company or any Indemnified Person.

(b) The Company and each Resigning Director and Company Nominee, on behalf of
himself or itself and his or its Affiliates and Associates, hereby
unconditionally and irrevocably waives, releases and discharges and covenants
not to sue in any capacity, any Investor, or his or its respective heirs,
representatives, Affiliates and Associates for any Claim based on any event,
fact, act, omission or failure to act by any of the Investors, whether known or
unknown, occurring or existing prior to the date of this Agreement relating to
the Company or any its subsidiaries; provided, however, this waiver and release
and covenant not to sue shall not include any Claims arising from the breach of
this Agreement by any Investor or any knowing criminal act by any Investor.

 

8



--------------------------------------------------------------------------------

Section 3.4 Remedies.

(a) Each party hereto hereby acknowledges and agrees that irreparable harm would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties will be entitled to specific relief
hereunder, including an injunction or injunctions to prevent and enjoin breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Delaware, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived. Following the appointment of the Investor Nominees to the Board
pursuant to Section 2.1(b), without limiting any other rights or remedies to
which the Company may be entitled at law or in equity, the Unaffiliated
Directors, acting based on the affirmative vote of a majority of the
Unaffiliated Directors then serving on the Board, shall be entitled to exercise
the rights of the Company and the Unaffiliated Directors under this Agreement
and to enforce this Agreement against the Company and the Investor Group.

(b) Each party hereto agrees, on behalf of itself and its Affiliates, that any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated hereby will be brought solely and exclusively in
any state or federal court in the State of Delaware (and the parties agree not
to commence any action, suit or proceeding relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 3.6 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates, irrevocably and unconditionally waives any objection
to personal jurisdiction and the laying of venue of any action, suit or
proceeding arising out of this Agreement or the transactions contemplated
hereby, in the state or federal courts in the State of Delaware, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an improper or inconvenient forum.

Section 3.5 Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the parties hereto.

Section 3.6 Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by telecopy, when such telecopy is transmitted to the telecopy number
set forth below and the appropriate confirmation is received or (b) if given by
any other means, when actually received during normal business hours at the
address specified in this subsection:

 

if to the Company:  

InfuSystem Holdings, Inc.

31700 Research Park Drive

Madison Heights, Michigan 48071

Facsimile: (800) 455-4338

Attention: Chief Financial Officer

with a copy to:  

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

Facsimile: (212) 309-6001

Attention: Howard Kenny

 

9



--------------------------------------------------------------------------------

and to:  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

 

New York, New York 10017

Facsimile: (212) 455-2502

Attention: Alan Klein

if to a Resigning Director or Company Nominee:   The address set forth on
Schedule B with a copy to:  

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

Facsimile: (212) 309-6001

Attention: Howard Kenny

and to:  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile: (212) 455-2502

Attention: Alan Klein

if to an Investor or an Investor Nominee:   The address set forth on Schedule B
with a copy to:  

Crowell & Moring LLP

275 Battery Street, 23rd Floor

San Francisco, California 94111

Facsimile: (415) 986-2827

Attention: Murray A. Indick

Section 3.7 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware.

Section 3.8 Amendment: Waiver. Subject to compliance with applicable law, this
Agreement may be amended by the parties hereto and any provision of this
Agreement may be waived, in each case by a written instrument authorized and
executed on behalf of the parties hereto; provided, that, in the case of the
Company, following the appointment of the Investor Nominees to the Board
pursuant to Section 2.1(b), in addition to any other requirement under
applicable law, any material amendment of, or material waiver of any provision
of, this Agreement must be approved by (i) a majority of the Unaffiliated
Directors then serving on the Board, if any, or (ii) if no Unaffiliated
Directors are then serving on the Board, the unanimous vote of the entire Board.

Section 3.9 Further Assurances. Each party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other party in order
to effectuate fully the purposes, terms and conditions of this Agreement.

Section 3.10 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns, and nothing in this Agreement is intended to confer on
any person other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except that the provisions of Section 2.5, Section 2.6,
Section 2.7, Section 3.3, Section 3.4 and Section 3.8 are

 

10



--------------------------------------------------------------------------------

intended to be for the benefit of, and shall be enforceable by, each of the
Indemnified Persons and the other intended beneficiaries thereof and their
respective heirs and representatives. The rights and privileges set forth in
this Agreement are personal to the Investors and may not be transferred or
assigned to any Person, whether by operation of law or otherwise.

Section 3.11 Effectiveness. This Agreement shall become effective upon the
execution of this Agreement by each of the parties hereto; provided, however
that Mr. McDevitt shall not be entitled to any of the rights set forth in
Section 2.5, Section 2.6 or Section 3.3 if he revokes the Consulting Agreement,
dated as of the date of this Agreement, between Mr. McDevitt and the Company.

Section 3.12 Proceedings. The act of entering into or carrying out the Agreement
and any negotiations or proceedings related thereto shall not be used, offered
or received into evidence in any action or proceeding in any court,
administrative agency or other tribunal for any purpose whatsoever other than to
enforce the provisions of the Agreement.

Section 3.13 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile thereof or other electronic signature),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of Page Left Blank Intentionally]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

INFUSYSTEM HOLDINGS, INC. By:  

/s/ Wayne Yetter

  Name:   Wayne Yetter   Title:   Authorized Signatory

[Settlement Agreement – Signature Page]



--------------------------------------------------------------------------------

COMPANY NOMINEES By:  

/s/ Wayne Yetter

  Name: Wayne Yetter By:  

/s/ David Dreyer

  Name: David Dreyer RESIGNING DIRECTORS By:  

/s/ Pat La Vecchia

  Name: Pat La Vecchia By:  

/s/ Timothy Kopra

  Name: Timothy Kopra By:  

/s/ Jean-Pierre Millon

  Name: Jean-Pierre Millon By:  

/s/ John Voris

  Name: John Voris

[Settlement Agreement – Signature Page]



--------------------------------------------------------------------------------

INVESTORS MESON CAPITAL PARTNERS LLC By:  

/s/ Ryan Morris

  Name:   Ryan Morris   Title:   Managing Partner MESON CAPITAL PARTNERS LP By:
Meson Capital Partners LLC, its general partner By:  

/s/ Ryan Morris

  Name:   Ryan Morris   Title:   Managing Partner GLOBAL UNDERVALUED SECURITIES
MASTER FUND, L.P. By: Global Undervalued Securities Fund, L.P., its general
partner By: Kleinheinz Capital Partners, Inc., its investment manager By:  

/s/ John B. Kleinheinz

  Name:   John B. Kleinheinz   Title:   President GLOBAL UNDERVALUED SECURITIES
FUND, L.P. By: Kleinheinz Capital Partners, Inc., its investment manager By:  

/s/ John B. Kleinheinz

  Name:   John B. Kleinheinz   Title:   President

[Settlement Agreement – Signature Page]



--------------------------------------------------------------------------------

INVESTORS (CONT’D) GLOBAL UNDERVALUED SECURITIES FUND (QP), L.P. By: Kleinheinz
Capital Partners, Inc., its investment manager By:  

/s/ John B. Kleinheinz

  Name:   John B. Kleinheinz   Title:   President GLOBAL UNDERVALUED SECURITIES
FUND, LTD. By:  

/s/ John B. Kleinheinz

  Name:   John B. Kleinheinz   Title:   Director KLEINHEINZ CAPITAL PARTNERS,
INC. By:  

/s/ John B. Kleinheinz

  Name:   John B. Kleinheinz   Title:   President KLEINHEINZ CAPITAL PARTNERS
LDC By:  

/s/ John B. Kleinheinz

  Name:   John B. Kleinheinz   Title:   Managing Director BOSTON AVENUE CAPITAL
LLC By:  

/s/ Stephen J. Heyman

  Name:   Stephen J. Heyman   Title:   Manager

 

[Settlement Agreement – Signature Page]



--------------------------------------------------------------------------------

INVESTORS (CONT’D) By:  

/s/ John B. Kleinheinz

  Name: John B. Kleinheinz By:  

/s/ Stephen J. Heyman

  Name: Stephen J. Heyman By:  

/s/ James F. Adelson

  Name: James F. Adelson INVESTOR NOMINEES By:  

/s/ John M. Climaco

  Name: John M. Climaco By:  

/s/ Charles M. Gillman

  Name: Charles M. Gillman* By:  

/s/ Ryan J. Morris

  Name: Ryan J. Morris* By:  

/s/ Dilip Singh

  Name: Dilip Singh By:  

/s/ Joseph E. Whitters

  Name: Joseph E. Whitters

 

* Signing as both an “Investor Nominee” and an “Investor”

 

[Settlement Agreement – Signature Page]



--------------------------------------------------------------------------------

SCHEDULE A

[FORM OF PRESS RELEASE TO BE ATTACHED]



--------------------------------------------------------------------------------

Exhibit B

Secretary’s Certificate

[see attached]



--------------------------------------------------------------------------------

SECRETARY’S CERTIFICATE

 

To: Bank of America, N.A., as administrative agent

This Certificate is being furnished pursuant to Section 4.1(b) of that certain
Fifth Amendment to Credit Agreement (the “Amendment”), dated as of April 24,
2012 by and among INFUSYSTEM HOLDINGS, INC., a Delaware corporation
(“Holdings”), INFUSYSTEM, INC., a California corporation (“InfuSystem”) and
FIRST BIOMEDICAL, INC., a Kansas corporation (“FBI” and together with Holdings
and InfuSystem, the “Borrowers” and each individually a “Borrower”), BANK OF
AMERICA, N.A. in its capacity as an Administrative Agent and as a Lender
(“Agent”) and the other lenders party thereto (collectively, together with the
Agent in its capacity as a Lender, the “Lenders”), which amends that certain
Credit Agreement dated as of June 15, 2010 as amended by (i) that certain First
Amendment to Credit Agreement dated as of January 27, 2011, (ii) that certain
Second Amendment to Credit Agreement dated as of April 1, 2011, (iii) that
certain Third Amendment to Credit Agreement dated as of May 20, 2011, (iv) that
certain Fourth Amendment to Credit Agreement dated as of July 21, 2011 and
(v) that certain Wavier Agreement dated as of March 15, 2012 (the “Existing
Credit Agreement” and as the Existing Credit Agreement is amended and modified
by the Amendment, the “Amended Credit Agreement”). Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the
Amendment.

The undersigned, Secretary of each Borrower, hereby certifies on behalf of such
Borrower, that:

1. Such Borrower has adopted resolutions sufficient to authorize the proper
officers of such Borrower to execute and deliver the Amendment in the name and
on behalf of such Borrower, and each of them is authorized to cause such
Borrower to borrow funds under the Amended Credit Agreement. Such resolutions
have not been rescinded or amended and are in full force and effect on and as of
the date hereof.

2. Other than the resolutions referred to in clause 1 above, there is no
corporate action, consent or governmental approval required for the execution,
delivery and performance by such Borrower of the Amendment or any other
document, instrument or agreement contemplated by the Amendment.



--------------------------------------------------------------------------------

3. The following named persons were duly elected to, and are validly acting in,
the offices listed opposite each of their names and are authorized to execute on
behalf of and in the name of each Borrower the Amendment and any and all other
agreements, instruments or documents contemplated by the Amendment, and their
respective signatures set forth below are their genuine signatures.

 

Name

  

Title

 

Signature

Jonathan Foster    Chief Financial Officer  

/s/ Jonathan Foster

Janet Skonieczny    Secretary/Assistant Secretary1  

/s/ Janet Skonieczny

4. I know of no proceeding for the dissolution or liquidation of any Borrower or
threatening the existence of any Borrower.

5. There have been no amendments to the Articles or Certificates of
Incorporation or to the By-laws of any Borrower since the date of the certified
copies thereof provided to you in connection with the execution of the Existing
Credit Agreement.

6. Agent and the Lenders may rely on this Certificate until advised by a like
certificate of any changes herein.

[signature page attached]

 

1 

Janet Skonieczny is the Secretary of Holdings, the Secretary of InfuSystem, and
the Assistant Secretary of FBI.

 

Secretary’s Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate on April 24, 2012.

 

By:  

/s/ Janet Skonieczny

Name:   Janet Skonieczny Title:   Secretary/Assistant Secretary

I, the undersigned, Chief Financial Officer of each Borrower, DO HEREBY
CERTIFYthat Janet Skonieczny is the duly elected and qualified
Secretary/Assistant Secretary of suchBorrower, and the signature above is a
genuine signature.

WITNESS my hand this 24 day of April, 2012.

 

By:  

/s/ Jonathan Foster

Name:   Jonathan Foster Title:   Chief Financial Officer

 

Secretary’s Certificate



--------------------------------------------------------------------------------

Exhibit C

Reaffirmation of Guaranty

[see attached]



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTY

The undersigned is the guarantor of the payment, at maturity and at all times
thereafter, of certain indebtedness of INFUSYSTEM HOLDINGS, INC., a Delaware
corporation, INFUSYSTEM, INC., a California corporation and FIRST BIOMEDICAL,
INC., a Kansas corporation (collectively, the “Debtors”) to each of Bank of
America, N.A., in its capacity as Administrative Agent and Lender (“Agent”) and
all other lenders (collectively, the “Lenders”) party to that certain Credit
Agreement dated as of June 15, 2010 as amended by (i) that certain First
Amendment to Credit Agreement dated as of January 27, 2011, (ii) that certain
Second Amendment to Credit Agreement dated as of April 1, 2011, (iii) that
certain Third Amendment to Credit Agreement dated as of May 20, 2011, (iv) that
certain Fourth Amendment to Credit Agreement dated as of July 21,2011 and
(v) that certain Wavier Agreement dated as of March 15, 2012 (the “Existing
Credit Agreement"), under and pursuant to the terms set forth in that certain
Subsidiary Guaranty dated as of April 1, 2011 (herein, as the same may be
amended, modified or supplemented from time to time, the “Guaranty”). The
undersigned hereby consents to the execution and delivery by the Debtors of that
certain Fifth Amendment to Credit Agreement dated as of the date hereof (the
“Amendment”), which amends the Existing Credit Agreement, and all other
documents, instruments and agreements to be executed and delivered in connection
with the Amendment. The undersigned hereby confirms that the execution by the
Debtors of the Amendment and all other instruments, documents and agreements
contemplated thereby or in connection therewith shall in no way adversely affect
or modify the liability of the undersigned under the Guaranty and that each
Guaranty remains in full force and effect.

Guarantor further acknowledges and agrees that as of the date hereof, it has no
claim, defense or set-off right against any Lender or Agent of any nature
whatsoever, whether sounding in tort, contract or otherwise, and has no claim,
defense or set-off of any nature whatsoever to the enforcement by any Lender or
Agent of the obligations of the Guarantor under the Guaranty. Notwithstanding
the foregoing, to the extent that any claim, cause of action, defense or set-off
against any Lender or Agent or their enforcement of the Guaranty, of any nature
whatsoever, known or unknown, fixed or contingent, does nonetheless exist or may
exist on the date hereof, in consideration of the Lenders’ and Agent’s entering
into the Amendment, Guarantor hereby irrevocably and unconditionally waives and
releases fully each and every such claim, cause of action, defense and set-off
which exists or may exist on the date hereof

 

IFC LLC By:  

/s/ Jonathan Foster

Name:   Jonathan Foster Title:   Chief Financial Officer

Reaffirmation of Guaranty



--------------------------------------------------------------------------------

Exhibit D

Form of Legal Opinion

[see attached]



--------------------------------------------------------------------------------

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178-0060

Tel: 212.309.6000

Fax: 212.309.6001

www.morganlewis.com

     LOGO [g340912ex10_2pg39.jpg]     

April 24, 2012

Bank of America, N.A.,

as Agent under the

Credit Agreement referred to herein

and the Lenders referred to below

135 South LaSalle Street

Chicago, Illinois 60603

 

Re:   

InfuSystem Holdings, Inc.

Ladies and Gentlemen:

We have acted as counsel for InfuSystem Holdings, Inc., a Delaware corporation
(the “Company”) in connection with the Settlement Agreement (“Settlement
Agreement”) by and among the Company, Kleinheinz Capital Partners
(“Kleinheinz”), Meson Capital Partners (“Meson”), Boston Avenue Capital (“Boston
Avenue” and, together with Kleinheinz and Meson, the “Investors”) and certain
affiliates of the Investors, David Dreyer, Timothy Kopra, Pat LaVecchia, Sean
McDevitt, Jean-Pierre Millon, John Voris, Wayne Yetter, Dilip Singh, John
Climaco, Charles Gillman, Ryan Morris and Joseph Whitters, dated April 24, 2012.
This opinion is being delivered to you at your request in connection with the
entry by you and the Company into the Fifth Amendment to Credit Agreement dated
as of the date hereof (the “Amendment”) to the Credit Agreement dated as of
June 15, 2010, among the Company, InfuSystem, Inc., First Biomedical Inc, the
lenders referred to therein (the “Lenders”) and Bank of America, N.A., as
Administrative Agent for the Lenders (the “Agent”), as previously amended.

In connection with the opinions expressed below, we have examined originals or
copies, certified or otherwise identified to our satisfaction, of (i) the
Amended and Restated Certificate of Incorporation of the Company, (ii) the
Amended and Restated Bylaws of the Company, (iii) the Settlement Agreement,
(iv) the Amendment and (v) such other documents and records as we have deemed
appropriate for the purposes of the opinions set forth herein.

We have assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of the documents submitted to us as originals, the
conformity to the original documents of all documents submitted to us as
certified, facsimile or photostatic copies and the authenticity of the originals
of all documents submitted to us as copies. We have also assumed each party to
the Settlement Agreement other than the Company is duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
organization and has the full power and legal right to execute and deliver and
to perform the provisions of the Settlement Agreement to be performed by it.



--------------------------------------------------------------------------------

LOGO [g340912ex10_2pg40a.jpg]

 

Based upon and subject to the foregoing and to the limitations and
qualifications described below, we are of the opinion that:

1. The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Settlement Agreement and to
consummate the transactions contemplated thereby.

2. The Settlement Agreement has been duly and validly authorized by all
necessary Board action, executed and delivered by the Company. No stockholder
action is required to authorize the Settlement Agreement.

3. The execution, delivery and performance by the Company of the Settlement
Agreement and the performance by the Company of its obligations thereunder, do
not and will not conflict with the Amended and Restated Certificate of
Incorporation or the Amended and Restated Bylaws of the Company or any
applicable provision of the General Corporation Law of the State of Delaware.

Our opinions expressed above are subject to the following limitations,
exceptions, qualifications and assumptions:

The opinions expressed in this opinion letter are limited to the laws of the
State of New York, the General Corporation Law of the State of Delaware and the
federal laws of the United States of America, and we express no opinion with
respect to the laws of any other state or jurisdiction.

This opinion letter is effective only as of the date hereof. We do not assume
responsibility for updating this opinion letter as of any date subsequent to its
date, and we assume no responsibility for advising you of any changes with
respect to any matters described in this opinion letter that may occur, or facts
that may come to our attention, subsequent to the date hereof.

This opinion letter is furnished by us solely for your benefit and the benefit
of your successors and permitted assigns and participants pursuant to the Credit
Agreement (each such addressee, successor and permitted assign or participant
being a “Reliance Party) in connection with the transactions contemplated by the
Amendment and may not be relied upon by any Reliance Party for any other
purpose, nor may it be furnished to or relied upon by any other person or entity
for any purpose whatsoever. This opinion letter is not to be quoted in whole or
in part or otherwise referred to or used, nor is it to be filed with any
governmental agency or any other person, without our express written consent.
Notwithstanding the provisions of the two immediately preceding sentences, a
Reliance Party may furnish a copy of this opinion letter to a prospective
permitted assign or participant and otherwise as may be required of any Reliance
Party by applicable law or regulation or in accordance with any auditing or
oversight function or request of regulatory agency to which a Reliance Party is
subject.

 

Very truly yours, LOGO [g340912ex10_2pg40b.jpg]